DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Line 3 of paragraph [0028] sets forth the length of the flexible tip without units.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerdts et al. (US 2008/0228258).
Regarding claim 1, Gerdts et al. (henceforth Gerdts) discloses (Figure 2) an adjustable catheter straightener (it’s a rigid body and is fully capable of straightening a catheter placed therethrough if said catheter is sufficiently flexible), comprising: a first elongate shaft (120) extending along a shaft longitudinal axis and comprising a first shaft proximal end (comprising flange 126) and a first shaft distal end (comprising flange 128), wherein a first shaft inner wall of the first elongate shaft defines a first shaft lumen extending therethrough; a second elongate shaft (118) disposed within the first shaft lumen (Figure 2) extending along the shaft longitudinal axis and comprising a second shaft proximal end 
Regarding claims 2-4, Gerdts further discloses wherein the second elongate shaft (118) includes a second shaft outer wall (134); and a seal is disposed between the first shaft inner wall and the second shaft outer wall (the distal surface of flange 124 may be considered a seal as it abuts the proximal surface of flange 128 of the first shaft when extended); wherein the seal is connected to the second shaft proximal end (it is formed on the proximal end of the shaft as depicted in Figure 2); and wherein the first elongate shaft (120) is configured to slide with respect to the seal (the first and second shafts are arranged in a telescoping manner and are configured to slide or extend relative to each other in operation).
Regarding claims 2, 5, and 6, Gerdts further discloses a seal (proximal surface of flange 128) disposed between the first shaft inner wall and the second shaft outer wall (Figure 2); wherein the seal is connected to the first shaft distal end (Figure 2) and wherein the second shaft (118) is configured to slide with respect to the seal (the first and second shafts are arranged in a telescoping manner and are configured to slide or extend relative to each other in operation).
Claim(s) 1, 7, 9-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al. (US 6,017,319).
Regarding claim 1, Jacobsen et al. (henceforth Jacobsen) discloses (Figure 1) an adjustable catheter straightener (it’s full capable of straightening a catheter place therethrough), comprising: a first 
Regarding claim 7, Jacobsen further discloses wherein the second shaft (320) comprises a flexible tip which is formed from a material having a flexibility that is less than the flexible tip (Col. 1, lines 21-23 set forth the tip as flexible to reduce the chance of damage to a patient’s vasculature; Col. 3, lines 10-16 disclose the distal section 340 which comprises the tip as being formed from materials such as stainless steel or polymers).
Regarding claim 9, Jacobsen further discloses wherein the flexible tip (distal tip of 320) extends distally from the second shaft (320) distal end (Figure 1). 
Regarding claims 10 and 11, Jacobsen further discloses (Figure 1) a locking device (pin vise chuck 324) which is configured to prevent longitudinal movement between the first elongate shaft and second elongate shaft (via the clamping of the pin vise chuck around the outer surface of the tubular body 320) and wherein the locking device is disposed at an interface between the first elongate shaft (threaded body of 324) and the second elongate shaft (320; it can be seen in Figure 1 that the threaded portion which forms the retaining chuck is at a mid-section of the first and second elongate shaft sections).
Regarding claim 12, Jacobsen discloses the claimed invention substantially as set forth above for claim 7, and further discloses the flexible tip (distal tip of 320) as comprising a lumen which is continuous with the first and second shaft lumen (Figure 1, the distal tip is formed as a portion of the second elongate shaft section and comprises the same lumen).
Regarding claim 13, Jacobsen further discloses wherein a locking device (pin vise 324) is disposed at the first shaft (threaded body of 324) distal end (Figure 1, the chuck portion of the pin vise mechanism is on the distal end of the locking feature).
Regarding claim 15, Jacobsen further discloses wherein a seal is disposed around an outer circumference of the second shaft proximal end (the distal surface of the pin vise chuck forms a tight seal with the outer surface of the tubular body 320 to retain it there and which may be considered a seal as claimed).
Regarding claims 18-20, Jacobsen discloses the claimed invention substantially as set forth above for claims 1, 7, and 12, and further discloses wherein the locking device comprises a static collet device (Figure 1, pin vise 324 is static in that it is fixed at the proximal end and the rotating chuck portion is considered to meet the limitations of a collet as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Russo et al. (US 2002/0111649).
Regarding claim 8, Jacobsen discloses the claimed invention substantially as set forth above for claim 7, but does not explicitly disclose the durometer of the tip portion).
 Russo et al. (henceforth Russo) teaches a catheter device comprising a soft tip having a durometer of 35/40D (¶ [0037]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the distal tip materials of Russo to form the tip of the device of Jacobsen so as to maintain the atraumatic insertion of the device into a target space via the use of known materials of the claimed flexibility directed at the same end use as taught by Russo.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Scheu (US 2004/0006329).
Regarding claim 14, Jacobsen discloses the claimed invention substantially as set forth above for claim 12, but does not explicitly disclose a proximal end of the first shaft inner wall being tapered radially outwardly with respect to the longitudinal axis. 
Scheu teaches (e.g., Figure 1a) a tubular shaft comprising a tapered section (74) on its proximal end for receiving a tubular member (10) therethrough (¶ [0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal end of the first elongate shaft of Jacobsen to be tapered as taught by Scheu as it is a known means for forming a bore through which passes another tubular member during assembly. In addition, the instant disclosure provides no criticality for the bore shape and the proximal bore of the pin vise of Jacobsen may be modified to a tapered configuration without affecting the function of the device.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Sakai (US 2005/0256509).
  Regarding claims 16 and 17, Jacobsen discloses the claimed invention substantially as set forth above for claim 12, but does not explicitly disclose the use of gradation indicators on the second elongate shaft. 
Sakai teaches (Figure 1) a catheter device comprising a plurality of gradation indicators circumferentially extending around a shaft (¶ [0042]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the second elongate shaft of Jacobsen to comprise the depth marks taught by Sakai so as to allow a user to determine how far into a target space the device is inserted as taught by Sakai (¶ [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783